Citation Nr: 0212352	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for a major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to April 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for major depression and assigned a noncompensable 
rating effective from April 16, 1999.  In December 2001, the 
RO granted the veteran a higher, 10 percent, evaluation for 
service connected major depression, effective from April 16, 
1999.

Initially, because the current issue on appeal arises from 
the assignment of an initial rating for major depression 
following an award of service connection, the Board must 
consider the applicability of a higher rating for the entire 
period in which the appeal has been pending.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  As such, the question for 
consideration is the propriety of the initial rating assigned 
during the course of this appeal.  Moreover, the Board notes 
that November 2001 VA examiner opined that the veteran's 
current psychiatric disorder is best characterized as a major 
depressive disorder and not major depression.  Thus, the 
issue in this case is as listed on the cover page of this 
decision.


FINDING OF FACT

The veteran's major depressive disorder is manifested by 
symptoms that cause occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but not 
with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for a 30 percent rating for a major depressive 
disorder are met.  38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decision, the statement of the case, the supplemental 
statements of the case, and correspondence with the veteran, 
the veteran and his representative have been notified of the 
laws and regulations governing his claim for a higher 
evaluation, including the VCAA, and the reason for the 
determination made regarding his claim.  Moreover, VA has 
made reasonable efforts to obtain all relevant records.  
Specifically, the information and evidence that have been 
associated with the claim's file consist of the veteran's 
service medical records and written arguments presented by 
the veteran and his representative in support of his claim.  
In addition, in November 1999 and November 2001, the RO 
obtained medical opinion evidence regarding the current 
severity of the veteran's service connected major depressive 
disorder.  

The Board notes that a review of the record on appeal does 
not show either private treatment or VA treatment records for 
the veteran's service connected psychiatric disorder.  
However, a review of the record on appeal also shows that, 
while the RO asked the veteran on a number of occasions to 
provide information regarding his treatment for his service 
connected psychiatric disorder, no reply was forthcoming to 
these requests.  Moreover, a review of the record on appeal 
shows that the veteran, at his November 2001 VA examination, 
reported that he had not obtained any post-service treatment 
for his service connected psychiatric disorder.  

Therefore, the Board concludes that all relevant data have 
been obtained for determining the merits of the veteran's 
claim and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the claim.  
See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45620, 
45630 (to be codified at 38 C.F.R. § 3.159(d)).  See also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also see, 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing Godwin 
v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that the 
"duty to assist is not unlimited" and that "the duty to 
develop pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim"); cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, because 
there is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of this 
issue, adjudication of the claim at this juncture may go 
forward because it poses no risk of prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (1992).

The Merits

As to the merits of the veteran's appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his major depressive disorder 
that in turn warrants a higher evaluation.  Specifically, 
they reported that the veteran had had problems with 
increased depression, anxiety, an impaired appetite, 
difficulty concentrating, and avoidance.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Most recently, the veteran was assigned a 10 percent rating 
for his service-connected major depressive disorder under 
38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive 
disorder).  See RO decisions dated in February 2000 and 
December 2001.  

Under the version of the rating criteria that has been in 
effect since before the veteran filed his claim for 
compensation in May 1999, a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).  
A higher, 30 percent rating is warranted, for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  A 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

As to the correct rating to assign the veteran's psychiatric 
disorder, the Board notes that a review of the record on 
appeal shows that post-service medical evidence is limited to 
the findings made at VA examinations dated in November 1999 
and November 2001.

At the November 1999 VA examination, the veteran reported 
that he first began having psychiatric difficulty 
approximately three years earlier.  At that time, he started 
experiencing problems with being anxious, depressed, 
withdrawn, wanting to stay in bed, an impaired appetite, very 
poor concentration, crying, and suicidal ideation.  In 1997, 
he first went for treatment, was treated with Buspar and 
Serzone, and continued on medication until April 1999 when he 
was discharged.  In-service diagnosis was adjustment disorder 
with mixed disturbance of emotions and conduct along with 
dependent personality features.  Currently, he worked as a 
schoolteacher.  

On examination, adverse symptomology was limited to his mood 
being somewhat tense.  Otherwise, he was an alert, 
cooperative, had no loose associations or flight of ideas, 
had no bizarre motor movements or tics, and had an 
appropriate affect.  Similarly, there were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three, memory, both remote and recent, was 
good, and insight and judgment as well as intellectual 
capacity appeared to be adequate.  Global Assessment of 
Functioning (GAF) score was 80.  

The diagnosis was major depression, in remission.  
Thereafter, the examiner opined that 

[t]he veteran met a Medical Board and 
given the diagnosis of generalized 
anxiety disorder.  His major symptoms 
were more of depression, including 
depressed mood and suicidal ideation, 
along with accompanying anxiety.  At the 
present time he is in remission but he 
continues to have some difficulty in 
adjustment to his new lifestyle.

Thereafter, at the November 2001 VA examination, the veteran 
reported that, since his separation from military service, he 
had not been able to regain his premorbid level of 
functioning.  Specifically, the veteran reported that, while 
he was know able to sleep, his appetite was fine, and had a 
fair amount of energy, he continued to have a problem with 
concentration, occasional crying spells, and reported that he 
would be apathetic if he did not have the stimulation of his 
family and children around.  Thereafter, the veteran denied 
having a problem with suicidal ideation, being generally 
anxious, or having panic attacks.

As to his post-service treatment history, the veteran 
reported that he had not seen anyone or taken any 
psychotropic medications.  As to his social history, the 
veteran had been married once, had three children (ages 
17,13, and 9), reported that he was close to his children, 
lived with his family, does chores around the house, his 
friends mainly come through his wife, and he interacts with 
his children.  The veteran also reported that he liked to 
hunt and went to church.  As to his occupational history, he 
reported that he worked full-time for an engineering firm and 
he liked the job.  Thereafter, the examiner opined that the 
veteran provided for his own routine self care, was active 
with his family, and had some social relationships as well as 
some recreational and leisure pursuits.

On examination, adverse symptomology consisted of a tense 
mood.  Otherwise, he was alert, cooperative, and casually but 
neatly dressed.  There were no loosened associations, flight 
of ideas, bizarre motor movements, or ticks.  His affect was 
appropriate.  He had no homicidal or suicidal ideations.  
There were no delusions, hallucinations, ideas of reference, 
or suspiciousness.  He was oriented times three.  His memory, 
both remote and recent, was good.  Insight, judgment, and 
intellectual capacity appeared to be adequate.  There were no 
nightmares, flashbacks, or intrusive thoughts.  GAF score was 
65 with some mild to moderate symptoms.

The diagnoses included depression, not otherwise specified, 
major depression, in remission, and some social impairment 
and apathy.  Thereafter, the examiner opined that

[t]he veteran has what is known as a 
double depression, that is he has two 
similar but related conditions.  He no 
longer has the symptoms to warrant a 
diagnosis of major depression but yet he 
still has some mild symptoms of a 
depressive illness, which are best 
thought to be described to be depression, 
not otherwise specified.  It is my 
opinion that his present depressive state 
is a continuation of what was initially 
had its onset some five years ago. 
(Emphasis added).

The Board recognizes that, at both the November 1999 and the 
November 2001 VA examinations, observable adverse 
symptomology appeared to have been limited to a tense mood.  
However, while the November 1999 VA examiner opined that the 
veteran's GAF score was 80 (Under DSM IV, a GAF score of 80 
suggests that, "[i]f symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g. difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork)."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL 427-9 (4th ed. 1994).), the November 2001 VA 
examiner opined that the veteran's GAF score had dropped to 
65.  Tellingly, under DSM IV, a GAF score of 65 suggests that 
the November 2001 VA examiner believed the veteran's 
disability was manifested by "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL 427-9 (4th ed. 1994).  

The veteran's overall disability picture, as reflected at his 
most recent VA examination where his GAF score dropped to a 
65, along with the veteran's complaints of a current problem 
with concentration and occasional crying spells, leads the 
Board to conclude that the veteran's major depressive 
disorder is manifested by adverse symptomology that equates 
to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Accordingly, the 
Board to conclude that, with resolution of doubt in the 
veteran's favor, that the evidence supports a conclusion that 
his impairment is best approximated by the criteria for the 
30 percent rating, but no more.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2001).  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

As noted above, the criteria fore the next higher evaluation, 
50 percent, requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
§ 4.130.  However, these are not characteristics of the 
veteran's disability.  While the veteran reported having an 
in-service problem with anxiousness, depression, being 
withdrawn, wanting to stay in bed, an impaired appetite, 
having very poor concentration, crying spells, and suicidal 
ideation as well as a current problem with concentration and 
occasional crying spells, he also reported that he no longer 
had, and/or never had a problem with, sleeping, decreased 
appetite, decreased energy, suicidal ideation, being 
generally anxious, or having panic attacks.  It was also 
noted, on examination, that adverse symptomology was limited 
to a tense mood.  In addition, it was noted that the veteran 
lived with his first wife, had a good relationship with his 
three children, socialized on occasion, and was currently 
employed full-time as an engineer.  Therefore, the Board 
concludes that the veteran's symptoms are more closely 
approximated by the criteria for a 30 percent rating.  
38 C.F.R. § 4.130.

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to the RO in 
which he reported his psychiatric disorder caused more severe 
impairment then reflected at his VA examinations by both 
adversely impacting his marriage and causing him to change 
jobs on four occasions since his separation from military 
service.  However, for the reasons noted above, the Board 
finds that the record does not support such a finding.  The 
Board notes that a lay witness can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the 
veteran's statements as to the severity of his major 
depressive disorder is not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even 
though the veteran has described significant problems with 
concentration and the like, this has not been confirmed by 
the clinical evaluations of record.  On the contrary, the 
clinical evidence of record indicates that his concentration, 
memory, insight, and judgment are all adequate. 

Based on the argument made in the VA Form 9 (i.e., he had 
worked at and lost three jobs since his separation from 
military service and was know only able to work part-time) 
the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2001).  Although the 
veteran has described his adverse psychiatric symptomology as 
being so bad that he can not keep a full-time job, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2001).  The current evidence of record does not demonstrate 
that his major depressive disorder has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that his service-
connected disability has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).


ORDER

A 30 percent rating for a major depressive disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

